In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-13-00226-CR


              TERRELL EUGENE HICKS A/K/A TERRELL HICKS, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 297th District Court
                                      Tarrant County, Texas
                  Trial Court No. 1294857D, Honorable Everett Young, Presiding

                                          March 31, 2014

                                 MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant, Terrell Eugene Hicks, entered a plea of guilty to the offense of

burglary of a habitation1 and was placed on two years deferred adjudication community

service.     The State subsequently filed a motion to adjudicate.         After hearing the

evidence and appellant’s plea, the trial court adjudicated appellant guilty of the burglary

of a habitation offense and, subsequently, sentenced appellant to a term of four years




       1
           See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011).
confinement in the Institutional Division of the Texas Department of Criminal Justice.

Appellant gave notice of appeal. We will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. [Panel Op.] 1978), counsel has candidly discussed why, under the

controlling authorities, there is no error in the trial court’s judgment.   Additionally,

counsel has certified that he has provided appellant a copy of the Anders brief and

motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991)

(en banc). The Court has also advised appellant of his right to file a pro se response.

Appellant has not filed a response.


       By his Anders brief, counsel reviewed all grounds that could possibly support an

appeal, but concludes the appeal is frivolous.       We have reviewed the grounds

suggested by counsel and made an independent review of the entire record to

determine whether there are any arguable grounds which might support an appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State,

178 S.W.3d 824 (Tex. Crim. App. 2005). We have found no such arguable grounds and

agree with counsel that the appeal is frivolous.




                                             2
      Accordingly, counsel=s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.2



                                                       Mackey K. Hancock
                                                           Justice



Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.


                                            3